—Order, Supreme Court, New York County (Herman Cahn, J.), entered September 23, 1992, which denied plaintiff’s motion for partial summary judgment on his cause of action for specific performance of defendant’s alleged obligation to convert to condominium ownership and convey certain premises, unanimously affirmed, with costs.
We agree with the IAS Court that the letter extending the *373deadline for conversion is ambiguous as to whether the obligation to convert was conditioned on the resolution of plaintiff’s claimed lease defaults, thus rendering summary judgment inappropriate (see, River Park Assocs. v Meyerbank Elec. Co., 116 AD2d 709). Concur — Carro, J. P., Rosenberger, Ross, Asch and Tom, JJ.